DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  However, the Examiner notes that FIG. 8 in US Application 16/595,297 (Instant Application) includes an “AUTHENTICATON TEMPLATE LATTICE DETERMINING MODULE 828” which is apparently missing from FIGs 9 or 10 of the Applicant’s priority document.  Nonetheless, in US Application 16/595,297 (Instant Application) the Applicant does not claim “authentication” and foreign priority for the current claim set is established.


Claim Interpretation - 35 USC § 101

Claims 16-20 cite a computer readable storage medium.

not to be interpreted as a transient signal itself, such as a radio wave or other free propagating electromagnetic wave, an electromagnetic wave propagating through a waveguide or other transmission medium (e.g., a light pulse through a fiber optic cable), or an electrical signal transmitted through a wire.”

   Therefore, the Examiner reasons that, by this definition, the Applicant is excluding a transitory property of the computer readable storage medium from the claims and the claims are directed to an allowable statutory class.


  Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 9, 13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US 2008/0292129 A1) “Fan”.


A method (A method for embedding information in a document [ABSTRACT] FIG. 3) comprising: obtaining a carrier object and watermark information to be embedded in the carrier object (“encoding information as a plurality of data carrying dot patterns” [0016] where “a watermark which has been embedded in a hardcopy document” [0026].  The hardcopy document is a carrier object.); generating at least one encoding region including the watermark information according to the watermark information (“The watermark is applied to the blank space [0031] in different regions of the page” [0043].  The blank space is an encoding region.), the at least one encoding region including a plurality of template lattices (The plurality of blocks which are lattices “20”, “22”, or “24” are shown in FIG. 1 [0031]-[0032] in the blank space [0031].); obtaining a watermark image according to the at least one encoding region (“The watermark 10 includes a plurality of dot patterns 20, 22, 24, etc.” [0032] for the blank space); and embedding the watermark image in the carrier object (The dot patterns may be formed by any suitable method, such as depression, impression, raised, overlay, etc. that is can be applied to a recipient, such as an electronic document or hard copy document. In the case of a printed document, for example, the marks may be formed with colorants, such as inks or toners. [0032]).
Therefore, the Applicant’s claimed invention would have been anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

The method according to claim 1, wherein the at least one encoding region includes a plurality of encoding regions (The plurality of encoding regions “32”, “34”, and “36” are shown in FIG. 1), and the obtaining a watermark image according to the encoding region may further comprise: splicing the plurality of encoding regions to obtain the watermark image (“32” is spliced next to “34” and “34” is spliced next to “36”).
 
Therefore, the Applicant’s claimed invention would have been anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claims 9 and 13.  Claims 9 and 13 have been analyzed in view of the processor and memory [0062]-[0063] of Fan or “PROCESSOR 402” with “MEMORY” [FIG. 7] [0082] of Fan and further in view of claims 1 and 2 respectively.

Therefore, the Applicant’s claimed invention would have been anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claims are rejected.

Claims 16 and 20.   Claims 16 and 20 have been analyzed in view of the computer readable medium [Claim 28] of Fan and further in view of claims 1 and 2 respectively.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2008/0292129 A1) “Fan” in view of Wendt “US 2005/0117775 A1) “Wendt”.

Fan teaches: The method according to claim 1, wherein the at least one encoding region includes a plurality of equal number of square lattices in length and width (each block is further divided into small (typically square) cells 40 [0045]).
Fan suggests but is not explicit about the lattices being square having the same length and width.
However Wendt teaches square lattices (“Preferably, the watermark 120 includes a plurality of data blocks 122, each data block 122 having an array of data values (such as pixel values, etc.). The array of each data block 122 is preferably a square array” [0059]).
The block(s) of Fan as shown in FIG. 1 can be modified by Wendt to be square.
Fan teaches that the block is rectangular or square.
Wendt teaches the block is square.
There are a finite number of solutions to the shape of a watermark; in this case, choosing between rectangular or square.
It would be obvious to a person having ordinary skill in the art to pursue either a rectangular or square watermark having a reasonable expectation of 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 14.  Claim 14 has been analyzed in view of the processor and memory [0062]-[0063] of Fan or “PROCESSOR 402” with “MEMORY” [FIG. 7] [0082] of Fan and further in view of claim 3.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
 
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2008/0292129 A1) “Fan” in view of Bakar et al. (US 2014/0282695 A1) “Bakar”.

Fan teaches: The method according to claim 1

However Bakar teaches: wherein the plurality of template lattices comprises a set of positioning template lattices (“parameters can identify a position where a particular watermark is to be placed” [0043])   and an encoding template lattice, the encoding template lattice including the watermark information (the positioning information to indicate where a watermark is to be placed and the information within the watermark to “indicate information to be encoded into a payload of the watermark” [0043].) 
	The blocks of Fan can be modified to include a block indicating where the watermark block is to be placed and information which is to be encoded into the watermark block.
The motivation for the combination is provided by Bakar “to insert one or more watermarks into media content and subsequently insert one or more advertisements into a presentation of the media content based upon detection of the one or more watermarks and/or one or more payloads of such watermarks. [0020].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Claims 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2008/0292129 A1) “Fan” in view of Kuraki et al. (US 2013/0148842 A1) “Kuraki”.

Fan teaches:  The method according to claim 1
Fan does not explicitly teach: wherein the watermark information includes at least one of: identification information of a user or device, identification information of the carrier object, or present time stamp when the watermark information is embedded.
(embedding the user ID into the content as digital-watermark information [0030]) or device, identification information of the carrier object, or present time stamp when the watermark information is embedded.
The watermark of Fan can be modified to include user identification information in the watermark.
The motivation for the combination is provided by Kuraki “When copyright information of content or purchase information of a user is embedded as digital watermark, if the content is fraudulently leaked, the presence/absence of copyright information and the source of the leak can be identified” [0003].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

12.  Claim 12 has been analyzed in view of the processor and memory [0062]-[0063] of Fan or “PROCESSOR 402” with “MEMORY” [FIG. 7] [0082] of Fan and further in view of claim 8.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

     19.  Claim 19 has been analyzed in view of the computer readable medium [Claim 28] of Fan and further in view of claim 8.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.




Allowable Subject Matter

Claims 5-7, 10, 11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant prior Art (Not relied upon in this Office Action)

Barr et al. (US 2004/0039914 A1)

Paragraph [0054] Re: Fig. 3.  “This image is segmented into tiles 302-312. This approach enables the digital watermark embedder to compute … a separate signature for each block”.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675